DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the grade of steel billet defined as “prerequisite.” Absent the recitation of a specific grade, if patented, it would be unclear whether an artisan may be infringing upon the claimed subject matter.
The term "optimum degree of surface finishing" in claim 1 is a relative term which renders the claim indefinite.  The term "optimum degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
The term "mirror-like surface" in claim 1 is a relative term which renders the claim indefinite.  The term "mirror-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much and in what way a surface of the segments must be like a mirror. 
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best art, as found in the Notice of References Cited, does not teach or obviate the process as claimed. Specifically, while it was known at the time the invention was effectively filed to form a thrust race by forging steel billets in addition to other heating and cooling steps (see Yamamoto (JP 2011174506)), Yamamoto does not teach stainless steel or the specific heating and cooling steps or temperatures required. 
In the broader field of bearing part manufacturing, Wert (US 5,002,729) (Col 4 lines 57+) teaches stainless steels were known to be heated to 980-1200°C, forged, and then hardened at 1040°C, then tempered at 315°C. Wert describes a further step of finish machining to perform testing (Col 8 lines 30+). Other references similarly provide for similar, steps of metal treatment in order to arrive at specific material properties of steels useful in the bearing industry. However, none of the cited references, alone or in combination, teaches or obviate the particular method steps in the order as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        23 March 2021